Order granting defendant’s motion to vacate clerk’s entry of abandonment of this action, restoring the case to the calendar for trial, and granting other relief, affirmed, with $10 costs and disbursements. In order to sustain this order it is not necessaiy to decide whether or not the clerk’s entry had the effect of an order or judgment in resp.ect of terminating the action. No matter what effect the entry had, the court, in the exercise of discretion, had the power to relieve the defendant from the effect of that entry and to restore the case to the calendar. (Ladd v. Stevenson et al., 112 N. Y. 325; Hatch et al. v. Central *748National Bank, 78 N. Y. 487; Klein v. Fairberg, 243 App. Div. 609.) Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.